Citation Nr: 0325300	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  94-47 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a respiratory disorder 
due to mustard gas exposure, classified as chronic 
obstructive pulmonary disease (including emphysema).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel
INTRODUCTION

The appellant had active service from May 1952 to January 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Togus, Maine, 
Regional Office (RO), which denied service connection for a 
respiratory disorder due to mustard gas exposure, classified 
as chronic obstructive pulmonary disease (including 
emphysema).  A February 1997 hearing was held before the 
undersigned Board member in Washington, D.C.  In April 1997, 
the Board remanded the case to the RO for additional 
evidentiary development.  


REMAND

In an August 1993 written statement, appellant alleged that 
during basic training at Sampson Air Force Base in New York 
during 1952, he underwent gas test chamber exposure to 
mustard gas, tear gas, and "poison" gas, wherein he had to 
take his face mask off for about one minute; and that his 
emphysema was caused by mustard gas exposure.  In an October 
1994 written statement, appellant alleged that during basic 
training at said Air Force Base during 1952, the drill 
instructors demonstrated poisonous gasses, including mustard 
gas, in a large football field; that during testing in a gas 
test chamber, his face mask had a large hole in it; and that 
he was exposed to all gasses for a one-week period during 
basic training.  It is noted that a statement from the U.S. 
Army Chemical and Biological Defense Command is on file to 
the effect that the veteran may be describing gas chamber 
training which was given during basic training and at other 
times during training.

A one-page typewritten VA record of veterans claiming mustard 
gas exposure indicated therein that appellant's name did not 
appear on "the list."  Apparently, that "list" is of 
veterans known to have been exposed to mustard gas based on 
information provided by the service department.  However, 
this matter concerning the origin and content of such 
"list" requires clarification by the RO.  

Pursuant to the Board's April 1997 remand, a May 2003 VA 
examination was conducted, with medical opinion rendered as 
to the etiology of appellant's chronic pulmonary disease.  
However, it is unclear whether a pulmonologist or other 
appropriate specialist actually conducted said examination 
and rendered that opinion.  Certain RO and Medical Center 
records are ambiguous as to whether the location where said 
examination was conducted in fact had pulmonologists 
available; and appellant's representative contends that the 
May 2003 VA examination and medical opinion were not by a 
pulmonologist and are therefore inadequate.  The VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Adequate medical opinions regarding 
the etiology of appellant's claimed pulmonary disease is 
deemed warranted for the Board to equitably decide the 
appellate issue, and should therefore be obtained.  See also 
Stegall v. West, 11 Vet. App. 268 (1998).

With respect to another procedural matter, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et. seq. (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  This change in 
the law was generally considered to be applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

However, recent decisions rendered by the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
held that Section 3 of the Veterans Claims Assistance Act of 
2000, dealing with notice and duty to assist requirements, 
does not apply retroactively to any claim filed prior to the 
date of enactment of that Act and not final as of that date.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002) and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002).  
Additionally, in a recent case, Kuzma v. Principi, No. 03-
7032 (Fed. Cir. Aug. 25, 2003), the Federal Circuit 
reaffirmed its holding in Dyment and Bernklau and also 
overruled Karnas and Holliday v. Principi, 14 Vet. App. 280 
(2001), to the extent these latter cases were in conflict 
with United States Supreme Court or Federal Circuit 
precedents.  The Board has recently sought an opinion from 
the VA Office of General Counsel as to the applicability of 
the Veterans Claims Assistance Act of 2000.  Therefore, the 
Board will assume that the Veterans Claims Assistance Act of 
2000 is applicable in the instant case, pending a definitive 
answer to this question of the applicability of the Act.  
Since it does not appear that the RO has expressly satisfied 
the Veterans Claims Assistance Act of 2000 requirement that 
VA notify the veteran as to which evidence was to be provided 
by the veteran, and which would be provided by VA, a remand 
of the case appears necessary for procedural due process 
concerns.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the case is REMANDED for the following:

1.  The RO should explain in writing for 
the record what the "list" referred to 
is (is it a list of veterans known to 
have been exposed to mustard gas based on 
information provided by the service 
department); and whether the "list" 
encompasses veterans who served in 1952.  
If the "list" encompasses veterans who 
served in 1952, the RO should obtain a 
copy of the "list" (or pertinent parts 
thereof), and associate it with the 
claims folders.  It should be indicted 
whether the Air Force was involved in 
making the list, or otherwise determine 
the origin of the "list"

2.The RO should contact the medical 
center where the last examination was 
conducted to ascertain the qualifications 
of the individual who conducted the 
examination.  If that individual is not a 
specialist in pulmonary medicine it 
should be noted in the claims folder.  If 
a specialist did not conduct the 
examination, the RO should have a 
pulmonologist review the entire claims 
folders, examine appellant (if needed), 
and express opinion regarding the 
following:  

(a).  Is it at least as likely as 
not (as distinguished from mere 
possibility) that appellant had full-body 
exposure to mustard gas (or similar 
vesicant agent) and/or exposure to tear 
gas/poisonous gas during service?  

(b).  Is it at least as likely as not (as 
distinguished from mere possibility) that 
appellant's current pulmonary 
disease/disability is causally or 
etiologically related to (i) military 
service, (ii) mustard gas (or similar 
vesicant agent) exposure, (iii) tear gas 
exposure, (iv) poisonous gas exposure, or 
(vi) some other cause or causes, 
including tobacco use?  The RO or the 
physician should state for the record 
that the physician is in fact a 
pulmonologist.

  If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
in the report.

3.  The RO should send appellant and his 
representative adequate written 
notification as to the information and 
evidence necessary to substantiate the 
appellate issue, including which evidence 
is to be provided by the appellant, and 
which by VA.  See Quartuccio, supra.; and 
the Veterans Claims Assistance Act of 
2000.  

4.  The RO should review any additional 
evidence and readjudicate the issue of 
entitlement to service connection for a 
respiratory disorder due to mustard gas 
exposure, classified as chronic 
obstructive pulmonary disease (including 
emphysema).  

When this development has been completed, and if the benefit 
sought is not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




